Citation Nr: 0914524	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 4, 2002, for 
the award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1984, and from January 1986 to April 1989.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.

In January 2007, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a July 2008 Order, the Court 
vacated the Board decision and remanded the claim to the 
Board for readjudication, in accordance with the Joint 
Motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In rating decisions dated in November 1993 and September 
1994, the RO denied the Veteran's claim for a TDIU rating.

2.  In July 2002, the Veteran filed a claim for an increased 
rating for Crohn's disease.

3.  In July 2002, the RO granted entitlement to an increased 
rating for Crohn's disease at 60 percent.

4.  In a December 2002 rating decision, the RO awarded a TDIU 
rating, effective April 4, 2002.  There was no informal or 
formal claim for a TDIU rating received following the 
September 1994 rating decision that denied the Veteran a TDIU 
rating prior to April 4, 2002.

5.  The record does not factually show that the Veteran was 
unemployable solely due to his service-connected Crohn's 
disease, residuals of bladder resection, or anemia earlier 
than April 4, 2002.

6.  The Veteran did not meet the schedular requirements for 
consideration for a TDIU prior to April 4, 2002, for his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 
2002, for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2002, prior to the initial adjudication of the 
TDIU claim, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain private 
treatment reports, and employment records as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

Here, the Veteran is challenging the effective date assigned 
following the grant of benefits for a TDIU rating.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before a TDIU rating was 
awarded was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  As the Veteran's claim is one for an earlier 
effective date as opposed to a claim for disability 
compensation, the Board finds that VA is not obligated to 
provide an examination in this case.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates intent to apply for one or more benefits under the 
laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or the uniformed services will be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98 (1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).

Prior to April 4, 2002, the Veteran was service-connected for 
Crohn's disease (30 percent disability rating), residuals of 
bladder resection (20 percent disability rating), and anemia 
(noncompensable rating).  Therefore, the Veteran's service-
connected disabilities formed a combined disability rating of 
40 percent.  The Veteran's Crohn's disability rating was 
increased from 30 to 60 percent disabling, effective April 4, 
2002, in a July 2002 rating decision.  After the Veteran's 
service-connected Crohn's disease was found to have worsened 
according to an April 4, 2002 VA treatment record, in a 
December 2002 rating decision, the Veteran was awarded a TDIU 
rating, effective April 4, 2002.  That date was assigned as 
the earliest date of evidence showing an increase in any of 
the Veteran's service-connected disabilities.

In this case, the Veteran first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on April 
4, 2002, the effective date of the award of a 60 percent 
rating for Crohn's disease.  Prior to that date, he did not 
meet the percentage criteria of 38 C.F.R. § 4.16(a).

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2008).  A finding of total disability is 
appropriate when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).  A veteran may be 
considered as unemployable upon termination of employment 
which was provided on account of disability, or in which 
special consideration was given on account of the same, when 
it is satisfactorily shown that he is unable to secure 
further employment.  38 C.F.R. § 4.18 (2008).

Therefore, the Board must consider whether the Veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities prior to April 4, 
2002.  Pursuant to the July 2008 Order, the Board must also 
consider whether any communication prior to July 2002 
constituted an informal claim that would warrant 
consideration of an effective date prior to April 2002 for a 
TDIU rating.  In this case, the Board finds that the record 
does not show that the Veteran's service-connected 
disabilities had worsened or that he had become unemployable 
due to his service-connected disabilities on a factually 
ascertainable date prior to April 4, 2002.  In addition, the 
Board finds that none of the Veteran's communications 
following the September 1994 rating decision that denied the 
Veteran a TDIU rating and prior to either April 4, 2002 or 
July 2002 constituted an informal or formal claim for a TDIU 
rating.

The record demonstrates that in May 1993, the Veteran filed 
an informal claim for a TDIU rating and increased ratings for 
service-connected disabilities at which time he indicated 
that his [Crohn's] disease had worsened and that he was 
unable to work at that time.  In June 1993, he filed a formal 
claim for a TDIU rating.  However, a November 1993 rating 
decision denied entitlement to a TDIU rating and denied 
increased ratings for the Veteran's service connected 
disabilities, including Crohn's disease.

In March 1994, the Veteran underwent a VA general medical 
examination at which time it was noted that he attempted to 
work but due to diarrhea and abscesses of his rectum and 
anus, he had been unable to keep a job and had become 
unemployable.  He was diagnosed with Crohn's disease, post-
operative.  In April 1994, he underwent additional VA 
examinations at which time the Veteran complained of diarrhea 
with a bloody stool and extensive perianal fistula.  However, 
the examiners did not find that the Veteran's service-
connected disabilities precluded him from gainful employment 
and the Veteran did not discuss the effects of the 
disabilities on his occupation or daily life.  In September 
1994, the RO again denied the Veteran entitlement to a TDIU 
rating and denied increased ratings for his service-connected 
disabilities.

In an April 1995 statement in support of claim, the Veteran 
indicated that he was re-applying for vocational 
rehabilitation and that he was well enough again to resume 
his training.  He indicated that he wanted to resume computer 
technician training and eventually become full-time employed.

In December 1995, the Veteran submitted a notice of 
disagreement to the September 1994 rating decision that 
denied entitlement to increased ratings for his service-
connected disabilities and a TDIU rating.  However, the 
September 1994 rating decision was final because the Veteran 
did not file a timely appeal.  Therefore, the Veteran 
contends that the December 1995 notice of disagreement should 
have been adjudicated as an increased rating claim for his 
service-connected Crohn's disease which would have provided 
him a much earlier effective date for the grant of a TDIU 
rating.  However, even if it the December 1995 notice of 
disagreement had been adjudicated as an increased rating 
claim, there was no medical evidence at that time that showed 
that any of the Veteran's service-connected disabilities had 
worsened or that he was unemployable due to those 
disabilities.

Nor does the Board find that the December 1995 notice of 
disagreement could be construed as an informal claim for a 
TDIU rating.  In the notice of disagreement, the Board finds 
it worth noting that the Veteran disagreed only with that 
portion of the September 1994 rating decision that denied his 
claim for an increased rating and did not disagree with that 
part of the rating decision that denied him entitlement to a 
TDIU rating.  He stated, "I am filing this 'notice of 
disagreement' with your decision to deny my request for an 
increase in my rating for Crohn's disease."  The Board finds 
that the notice of disagreement does not formally or 
informally state or express any intent to file a claim for a 
TDIU rating.

The Veteran also claims that he is entitled to an earlier 
effective date of March 2001 for a TDIU rating, based on a 
March 2001 VA treatment record which he contends indicates 
that his Crohn's disease was active and interfered with his 
ability to be employed.  However, the March 2001 VA treatment 
record in question reflects an assessment of a history of 
Crohn's disease which was then found to have been 
asymptomatic for several years without any bloody stools or 
diarrhea.  In fact, the record indicates that he was 
currently employed as a sawmill manager and is void of any 
opinion that his Crohn's disease or any other service-
connected disabilities had increased in severity or precluded 
the Veteran from working.  Accordingly, the Board finds that 
the March 2001 medical evidence does not show that the 
Veteran's disabilities had worsened or that he was 
unemployable due to those disabilities.  In addition, the 
March 2001 VA treatment report fails to meet the requirements 
of 38 C.F.R. § 3.157 and cannot be accepted as an informal 
claim for a TDIU rating.

VA medical records dated in July 2001 reflect that the 
Veteran's Crohn's disease was asymptomatic and the Veteran 
complained that every two to three months he had bloody 
diarrhea seven to eight times per day with anal pain with a 
recent exacerbation three months ago.  However, at that time 
he was not on medication and had "d/c'd" medication two 
years ago.  The assessment was Crohn's disease with a history 
of Crohn's colitis; history of disease for thirteen years.  
In August 2001, he was evaluated for recent bilateral lower 
quadrant abdominal pain.  It was noted that he was 
hospitalized one week ago for a small bowel obstruction.  He 
had more severe abdominal pain and nausea, and was not 
tolerating food.  It was noted that he was asymptomatic until 
last evening.  He had not had any fevers, nausea, emesis, 
diarrhea, or bloody stools.  He had two bowel movements and 
was passing gas that day and had a normal appetite.  The 
assessment was abdominal pain with a history of Crohn's and a 
recent episode of small bowel obstruction.  At a follow-up 
appointment that month, he was prescribed medication and had 
partial relief of cramping which redeveloped three to four 
hours later.  He had not had any emesis, was tolerating 
foods, and was drinking a lot of fluids.  He had no bloody 
stools and had a bowel movement that day without fevers.  The 
assessment was Crohn's exacerbation with a new prescription.  
He was told to return to the clinic if bloody stools, 
diarrhea, or fevers developed; if his symptoms worsened; or 
if cramping was not relieved with current medication.  
However, he did not return for additional treatment until 
April 2002.

An April 2002 VA medical record reflects that the Veteran's 
abdominal cramping had worsened over the last few months, 
that he had a history of Crohn's disease, and that he had 
been hospitalized twice in the last six months, most recently 
in January.  He had four to five non bloody stools per day.  
He had no fevers, but did have weight loss and his symptoms 
were partially relieved with medication.

In September 2002 the Veteran submitted a formal claim for a 
TDIU rating, VA Form 21-8940, which indicates that he was 
employed as an electrician for a manufacturing company 
working sixty to seventy hours per week from March 2000 to 
November 2001, having lost seventy days due to illness.  In 
December 2002, the manufacturing company submitted VA Form 
21-4192, Request for Employment Information in Connection 
with Claim for Benefits, which indicates that the Veteran was 
employed from March 2000 to November 2001 as a sawmill 
laborer before being laid off in November 2001.

During a VA general medical examination in December 2002, the 
impression was anemia due to the Veteran's Crohn's disease.  
The examiner opined that the Crohn's disease was active and 
would interfere with his ability to be employed.

The Veteran underwent a VA genitourinary examination in 
December 2002 and the impression was Crohn's disease with 
previous symptoms of cystoenteric fistula developing 
secondary to Crohn's exacerbation, now resolved.  During a VA 
liver, gall bladder, and pancreas examination that same 
month, the Veteran indicated that he had been employed as an 
electrician in the past, however, secondary to frequent 
flare-ups of Crohn's disease, he had been unable to perform 
his work duties for the past two years.  The impression was 
Crohn's disease and the examiner opined that the Crohn's 
disease was active and would interfere with his ability to be 
employed.

The Board finds that there was no communication prior to 
April 2002 or July 2002 that constituted an informal or 
formal claim that would warrant consideration of an effective 
date earlier than April 4, 2002, for a TDIU rating.  With 
respect to the Veteran's December 1995 notice of 
disagreement, the Board finds that not even the most liberal 
reading of the notice of disagreement can be construed as an 
informal or formal claim for a TDIU rating.  Nor can the 
March 2001 VA treatment report could be construed as an 
informal claim for a TDIU rating, or as evidence in support 
of the same, because that treatment report indicates that the 
Veteran was employed as a sawmill worker at that time.

In addition, the Board finds that the qualifying increase in 
the Veteran's service-connected disabilities is not shown to 
have occurred on a factually ascertainable date prior to 
April 4, 2002.  While the Veteran argues that the December 
1995 notice of disagreement should have been construed as a 
claim for an increased rating for Crohn's disease entitling 
him to an earlier effective date of December 1995, the 
medical evidence at that time failed to show that any of his 
service-connected disabilities had worsened or precluded him 
from gainful employment.

While the Veteran contends that he has been unemployed since 
March 2001 and that his full-time employment ended in July 
2001 due to his service-connected disabilities, his employer 
indicated that he was employed from March 2000 before being 
laid off in November 2001.  However, the question in TDIU 
cases is not whether a Veteran is unemployed, but rather 
whether the Veteran is capable of performing the physical and 
mental acts required by employment.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  Most importantly, the question is 
whether the service-connected disabilities result in 
unemployability.  The medical evidence of record does not 
show that the Veteran was unemployable solely due to his 
Crohn's disease or any other service-connected disabilities 
prior to April 4, 2002.  Here, VA treatment records from July 
2001 to August 2001 do not show that any of the Veteran's 
service-connected disabilities had increased in severity.  In 
addition, the claims file is void of treatment records from 
August 2001, at which time the Veteran was told to return for 
treatment if his condition had worsened, to April 2002, at 
which time the medical evidence demonstrated that he was 
unemployable due to solely to his service-connected Crohn's 
disease.  Accordingly, the record does not provide factually 
ascertainable evidence that the Veteran was unable to work as 
a result of his service-connected disabilities prior to April 
4, 2002.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) prior to the award of a TDIU rating effective 
April 4, 2002.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that 
the regular schedular standards are not inadequate.  While an 
April 2002 VA treatment reflects that the Veteran was 
hospitalized twice in the last six months, the record does 
not reflect frequent periods of hospitalization for the 
Veteran's service-connected disabilities prior to April 4, 
2002.  Neither does the record reflect marked interference 
with his employment solely due to those disabilities.  A 
March 1994 VA treatment record indicates that the Veteran 
reported that he was unemployable and had attempted to work.  
In April 1995, he indicated that he was ready to resume 
vocational training.  In March 2001, the Veteran's Crohn's 
disease was asymptomatic and he was employed as a sawmill 
worker.  However, it was not until April 4, 2002, that a 
physician determined that the Veteran was unemployable due to 
his Crohn's disease.  On VA examination in December 2002, the 
Veteran indicated that he had been unable to perform his work 
duties for the past two years.  However, records show that 
the Veteran was employed from March 2000 to November 2001 
missing only seventy hours of work due to his illness.  
Therefore, the record reflects only minimal interference with 
employment due to the Veteran's service-connected 
disabilities.  Accordingly, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for the Veteran's service-connected disabilities prior to 
April 4, 2002, was not warranted.

As the evidence does not show that the Veteran met the 
criteria for the award of a TDU rating prior to April 4, 
2002, an effective date for the grant of a TDIU rating is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
earlier than April 4, 2002, for the award of a TDIU rating.  
The claim is therefore denied.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date prior to April 4, 2002, for the award of a 
total disability rating based upon individual unemployability 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


